IN THE SUPREME COURT OF PENNSYLVANIA                   M.D. Appeal Dkt.
                                                                         25 MAP 2016
                              MIDDLE DISTRICT


PENNSYLVANIA STATE POLICE,                  : No. 595 MAL 2015
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
            v.                              :
                                            :
                                            :
MICHELLE GROVE,                             :
                                            :
                   Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of March, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      (1)   Is a video, created as a result of a Pennsylvania State Trooper initiating a
            criminal investigation, exempt from disclosure under Section 708(b)(16) of
            the Right-to-Know Law?
      (2)   Is a video, created as a result of a Pennsylvania State Trooper initiating a
            criminal investigation, exempt from disclosure under the Criminal History
            Records Information Act?
      (3)   Is a video depicting troopers at a crash scene in which citations were
            issued “speaking with the operators of the vehicles,” “observing the crash
            scene and the damage to the vehicles,” and “directing the operator of the
            truck involved in the accident to move his vehicle to a safer area,”
            considered investigative materials pursuant to Section 708(b)(16) of the
            Right-to-Know Law?
      (4)   Is a video depicting troopers at a crash scene in which citations were
            issued “speaking with the operators of the vehicles,” “observing the crash
            scene and the damage to the vehicles,” and “directing the operator of the
            truck involved in the accident to move his vehicle to a safer area,”
       considered investigative information pursuant to the Criminal History
       Records Information Act?
(5)    Do provisions of the Wiretapping and Electronic Surveillance Act apply to
       the audio component of mobile vehicle recordings?
(6)    Should this case be remanded for further factual findings to determine
       whether modifying a mobile vehicle recording, as required by the
       Commonwealth Court, essentially creates a record in violation of Section
       705 of the Right-to-Know Law?

Justice Eakin did not participate in the consideration or decision of this matter.




                             [595 MAL 2015] - 2